Exhibit 99.2 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD AND AFFILIATE COMBINED FINANCIAL STATEMENTS For the Years Ended December 31, 2009 and 2008 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD AND AFFILIATE INDEX TO COMBINED FINANCIAL STATEMENTS December 31, 2009 and 2008 CONTENTS Report of Independent Registered Public Accounting Firm F-2 Combined Financial Statements: Combined Balance Sheets - As of December 31, 2009 and 2008 F-3 Combined Statements of Income and Comprehensive Income - For the Years ended December 31, 2009 and 2008 F-4 Combined Statements of Changes in Shareholders’ Equity - For the Years ended December 31, 2009 and 2008 F-5 Combined Statements of Cash Flows- For the Years ended December 31, 2009 and 2008 F-6 Notes to Combined Financial Statements F-7 to F-19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors JilinHengchang Agriculture Development Co. Ltd Jilin, China We have audited the accompanying combined balance sheets of Jilin Hengchang Agriculture Development Co. Ltd and Affiliate (together, the “Company”) as of December 31, 2009 and 2008 and the related combined statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for the years ended December 31, 2009 and 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Jilin Hengchang Agriculture Development Co. Ltd and Affiliate as of December 31, 2009 and 2008, and their combined results of operations and cash flows for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Sherb & Co., LLP Certified Public Accountants New York, New York February 10, 2011 F-2 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS: Cash $ $ Restricted cash Accounts receivable Advances to suppliers — Prepaid taxes Inventories Prepaid expenses and other assets Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Loans receivable Land use rights, net Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Advances from customers Other Payable Due to related parties — Total Current Liabilities LOAN PAYABLE — Total Liabilities SHAREHOLDERS’ EQUITY: Registered capital Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income - foreign currency translation adjustment Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to combined financial statements F-3 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Years Ended December 31, REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): Interest income Interest expense (241,222 ) (817,205 ) Other income Other expense (3,494 ) (5,745 ) Total Other Income (Expenses) (230,634 ) (800,994 ) NET INCOME $ $ COMPREHENSIVE INCOME: NET INCOME $ $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ $ See notes to combined financial statements F-4 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF SHAREHOLDERS’ EQUITY For the Years Ended December 31, 2009 and 2008 Registered Capital Additional Paid-in Capital Retained Earnings Statutory Reserve Accumulated Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2008 $ Adjustment to statutory reserve — — (110,359 ) — — Comprehensive income: Net income for the year — — — Foreign currency translation adjustment — Total comprehensive income — Balance, December 31, 2008 Capital contribution Adjustment to statutory reserve — — (51,645 ) — Comprehensive income: Net income for the year — — Foreign currency translation adjustment — — Total comprehensive income — Balance, December 31, 2009 $ See notes to combined financial statements F-5 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF CASH FLOWS For the Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of land use rights Changes in assets and liabilities: Restricted cash (1,124 ) Accounts receivable (8,385,459 ) Prepaid taxes (635,591 ) Inventories (5,050,874 ) Prepaid and other current assets Advances to suppliers (25,306 ) Accounts payable (73,140 ) Other payable (28,849 ) Advances from customers NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Increase in loans receivable (16,518,342 ) (2,298,108 ) Receipt from collection of loans receivable — Purchase of property and equipment (1,297,072 ) (130,506 ) Purchase of land use rights (2,253,728 ) (227,754 ) NET CASH USED IN INVESTING ACTIVITIES (18,753,522 ) (2,656,368 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable Payments of loans payable (9,392,067 ) (22,981,077 ) Proceeds from related party advances — Capital contribution — Payments on related party advances — (21,076 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (21,076 ) EFFECT OF EXCHANGE RATE ON CASH NET INCREASE IN CASH CASH - beginning of year CASH - end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $
